Carro, J. (dissenting).
George Miles, with the intent to forcibly rob, was present and stood by as his codefendant fatally stabbed the victim 13 times. On June 3,1981, when appellant was sentenced, the codefendant had not yet been sentenced, but the court was under the mistaken impression that the codefendant had received an 8% to 25 year term. Proceeding on the information before *779it, the court imposed the same sentence on appellant, pursuant to a plea bargain. The subsequent CPL 440.20 motion, however, brought material facts to the court’s attention which both corrected erroneous statements by the prosecutor and added new facts for the court’s consideration. The court denied the motion, stating that it “was aware at the time of sentence that Mr. Geoghegan had not yet been sentenced”. The sentencing minutes belie this assertion. Rather, the court asked what the offer made to Geoghegan had been and the prosecutor told him that it was the same — 8Vs to 25 on a manslaughter plea. In fact, Geoghegan had been given an “open” plea, subsequently receiving a sentence of 6 years, 2 months to I8V2 years. In these circumstances, it is clear that the court below did not, in its unfettered exercise of discretion, fully consider all of the facts presented to it. Beyond that, and which is more to the point, the gross discrepancy in sentences as between defendant and Geoghegan is offensive to traditional notions of fairness and substance justice. To be sure, there are a myriad of sentences pronounced each year which, if compared one to the other, would indicate unequal punishment for the same or greater crimes. In a system where the discretion to determine sentence is left to the court, after a full appraisal of all the relevant factors (cf. People v Selikoff, 35 NY2d 227, 238), such a result is to be expected. But where the court is presented with one case in which two defendants are prosecuted for the same act, but one defendant is, by leagues, the more vicious of the two, it makes no sense and it ultimately damages the credibility of the court to allow the less culpable defendant to be sentenced to a third more time. Especially is this true here, where this defendant shows remorse and evidences a determination to rehabilitate himself, starkly contrasting Geoghegan’s long criminal record. (Compare People v Notey, 72 AD2d 279, 283.) Accordingly, I would modify the judgment to the extent of vacating the sentence and resentence the defendant. It has been argued that in light of People v Farrar (52 NY2d 302), we do not have the power ourselves to resentence. The Second Department has recently adopted this position in People v Thompson (91 AD2d 672, vacating 88 AD2d 939). But CPL 470.20 (subd 6) states: “Upon modifying a judgment or reversing a sentence as a matter of discretion in the interest of justice upon the ground that the sentence is unduly harsh or severe, the court must itself impose some legally authorized lesser sentence.” (Emphasis added.) To me the above makes it clear that we have a duty which would not be satisfied by remanding to the court below. (Compare CPL 470.20, subd 4.) People v Farrar (supra) spoke only of the trial court’s role in sentencing on a plea bargain, and made no mention or reference to our powers upon review. Even assuming (without conceding) that Farrar extends to the trial court’s consideration of a 440.20 motion, I see no reason to further extend that decision and allow it to hamper the appellate process. Instead I would merely affirm the underlying conviction, grant the motion for resentence and sentence defendant to a 6 to 18 year term.